Title: To Thomas Jefferson from Nathaniel Macon, 18 December 1801
From: Macon, Nathaniel
To: Jefferson, Thomas


          
            Sir
            Washington 18 Decr. 1801
          
          I this morning received the enclosed. Mr. Blount is the half brother of the late Wm. Blount, and of Col. Thomas Blount. He is I beleive a man of respectability.—I have never heard any thing against him—He went from Carolina to Tennessee when a young man, & has lived there ever since
          I am Sir with highest respect yr. most obt. sert.
          
            Nathl Macon
          
        